Title: To George Washington from Brigadier General Anthony Wayne, 28 December 1777
From: Wayne, Anthony
To: Washington, George



Sir
[Valley Forge] 28th Decr 1777

If I am rightly Instructed, Genl Woodfords pretentions to rank is founded on his Serving as a Colonel in the State of Virginia against Govr Du[n] more in the Year 1775.

I have no Idea of his being Entitled to rank in the Continental line from holding a Commission at that time in the State—especially if he Adverts to the Distinction which that State drew between the Rank of Militia, Minute men and Continental Troops, but admitting his Claim the full force he wishes—Certainly his Resignation—and an Other Officer being Appointed in his place—must Inevitably foreclose him from every Shaddow of Rank prior to his Appointment as Brigr General—this Appears to be the Idea of Congress when they passed a vote to Ascertain the Rank which he should hold—Annexing the same to his Commission.
I therefore shall not trouble your Excellency any further on an Affair which Admits of no Other Contruction but what is expressed by that Resolve. I am your Excellencies Most Obt and very Huml. Sert

Anty Wayne

